20-22393-rdd             Doc 194        Filed 05/05/20 Entered 05/05/20 16:53:33                     Main Document
                                                    Pg 1 of 32



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                               ) Case No. 20-22393 (RDD)
    et al.                                                            )
                                                                      ) (Jointly Administered)
                                 Debtors.1                            )
                                                                      )


                   ORDER (I) AUTHORIZING AND APPROVING
              (A) ENTRY INTO ASSET PURCHASE AGREEMENT AND
              PERFORMANCE THEREUNDER, (B) SALE OF CERTAIN
          OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL CLAIMS,
     LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, AND (C) ASSUMPTION
    AND ASSIGNMENT, OR ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS
        AND AN UNEXPIRED LEASE, AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of Internap Technology Solutions Inc. and certain of its

affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”), for entry of an order (this “Order”), pursuant to sections

105(a), 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”), rules 6004 and

6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 6004-1

and 6006-1(a) of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Rules”) (i) authorizing and approving (a) entry into that certain Asset Purchase Agreement (the

“Purchase Agreement”), dated as of April 27, 2020, by and among Internap Corporation

(“Internap”), as seller, and 1301 Fannin Tenant LLC (the “Purchaser”), as buyer, attached to the


1
              The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
              identification number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation
              (5721); Ubersmith, Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting
              Intellect, LLC (8435); and DataGram, LLC (3170). The location of the Debtors’ service address for purposes
              of these Chapter 11 Cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
2
              Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion or
              the Purchase Agreement, as applicable.




PRSNL.13692
20-22393-rdd      Doc 194      Filed 05/05/20 Entered 05/05/20 16:53:33              Main Document
                                           Pg 2 of 32



Motion as Exhibit B, and performance of their obligations thereunder, (b) the sale of certain of

the Debtors’ assets in connection therewith, free and clear of all claims, liens, rights, interests, and

encumbrances, and (c) the assumption and assignment of a certain Lease (defined below) and

certain executory contracts (each a “Contract,” and collectively, the “Contracts”) listed on

Schedule 1 attached to this Order, as contemplated by the Purchase Agreement, and (ii) granting

related relief; and upon the First Day Declaration; and upon the Sicoli Declaration and the Marshall

Declaration; and it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157(a)-(b) and 1334(b), as a core proceeding pursuant to 28 U.S.C. § 157(b)(2) that this Court

can decide by a final order; and it appearing that venue of this in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and notice of the Motion appearing adequate and appropriate under

the circumstances; and the Court having found that no other or further notice is required; and upon

the record of the hearing held by the Court on the Motion on May 4, 2020 (the “Hearing”) and all

of the proceedings herein; and there being no objections to the requested relief; and after due

deliberation the Court having determined that the legal and factual bases set forth in the Motion

and at the Hearing establish good and sufficient cause for the relief granted herein, in that the

proposed transaction is a proper exercise of the Debtors’ business judgment, and is for fair value,

at arms length and in good faith, and is in the best interests of the Debtors’ estates, creditors and

other parties in interest, that the Debtors have or will have, as the case may be, satisfied the

requirements of section 365 of the Bankruptcy Code, and that the Debtors have satisfied one or

more of the requirements of section 363(f) of the Bankruptcy Code; now, therefore,

       IT IS HEREBY ORDERED THAT

       1.      The Motion is granted to the extent set forth herein.

       2.      The Debtors are authorized to enter into, and perform under, the Purchase

Agreement, including, without limitation, the Novation Agreement of the Lease Agreement (as


                                                   2
20-22393-rdd       Doc 194      Filed 05/05/20 Entered 05/05/20 16:53:33                Main Document
                                            Pg 3 of 32



defined in the Purchase Agreement) and all other exhibits and schedules attached to the Purchase

Agreement.

        3.      The Purchase Agreement, all of the terms and conditions thereof, all of the

transactions contemplated therein, and all additional instruments and documents that may be

reasonably necessary or desirable to implement the Purchase Agreement, are approved in all

respects. The failure specifically to include any particular provision of the Purchase Agreement in

this Order shall not diminish or impair the effectiveness of such provision, it being the intent of

the Court that the Purchase Agreement be authorized and approved in its entirety.

        4.      The Purchase Agreement, and the consummation of the sale contemplated thereby,

is in the best interest of the Debtors, their respective creditors, estates, and other parties-in-interest.

The Debtors have demonstrated good, sufficient, and sound business reasons and justifications for

entering into the Purchase Agreement and the performance of their obligations under the Purchase

Agreement.

        5.      All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with, or which would be inconsistent with, the ability of the Debtors

to transfer the Houston Assets to the Purchaser in accordance with the Purchase Agreement and

this Order.

        6.      On the Closing Date, all of the Debtors’ right, title and interest in and to, and

possession of, the Houston Assets shall be immediately vested in the Purchaser pursuant to sections

105(a), 363(b), 363(f), and 365 of the Bankruptcy Code, including in connection with, among other

things, the Contracts and Lease that are assigned under the terms of the Purchase Agreement;

provided, that if prior to Closing the Seller and Purchaser agree in writing to exclude a Contract

from the Acquired Contracts subject to their mutual discretion, such Contract shall not be assigned




                                                    3
20-22393-rdd      Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33              Main Document
                                          Pg 4 of 32



to Purchaser but shall be deemed assumed by Seller as of the Effective Date in accordance with

the Plan and the Purchase Agreement (which shall be modified or amended in a manner agreed

upon by Seller and Purchaser, in their mutual discretion, to conform to such exclusion). Such

transfer shall constitute a legal, valid, binding, and effective transfer of the Houston Assets. All

persons or entities, presently or on or after the Closing, in possession of some or all of the Houston

Assets, are directed to surrender possession of the Houston Assets to the Purchaser or its applicable

designees at the Closing or at such time thereafter as the Purchaser may request.

       7.      The sale of the Houston Assets constitutes a transfer of the Houston Assets for

reasonably equivalent value and fair consideration under the Bankruptcy Code, the laws of the

states in which the Debtors and Purchaser are incorporated or organized, and any other applicable

non-bankruptcy laws.

       8.      The sale contemplated by the Purchase Agreement is undertaken by the Purchaser

without collusion, in good faith and from an arms’-length position, as that term is defined in section

363(m) of the Bankruptcy Code, and accordingly, the Purchaser is hereby determined to be a good

faith purchaser within the meaning of section 363(m) and any reversal or modification on appeal

of the authorization provided herein to consummate the Sale shall not affect the validity of the sale

(including the assumption of the Contracts and leases), unless such authorization and the

consummation of the sale are duly and properly stayed pending any such appeal.

       9.      Neither the Debtors nor the Purchaser have engaged in any action or inaction that

would cause or permit the sale to be avoided or costs or damages to be imposed under section

363(n) of the Bankruptcy Code. The consideration to be provided by the Purchaser in exchange

for the Houston Assets under the Purchase Agreement is fair and reasonable and the Sale may not

be avoided under section 363(n) of the Bankruptcy Code.




                                                  4
20-22393-rdd      Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33            Main Document
                                          Pg 5 of 32



        10.     The Required DIP Lenders (as defined in the Plan) have consented to the sale

contemplated under the Purchase Agreement, subject to: (a) the final form of the Motion, this

Order, the Purchase Agreement, and any documents related thereto and (b) the application of

proceeds with respect to the sale contemplated under the Purchase Agreement, each being in form

and substance acceptable to the Required DIP Lenders.

        11.     Subject to paragraph 10 of this Order, the sale contemplated under the Purchase

Agreement is permitted notwithstanding any provision contained in the DIP Credit Agreement (as

defined in the Plan), and such provisions have been waived and are of no force and effect with

respect to the sale.

        12.     The assumption of the Lease and Contracts by Internap and assignment to the

Purchaser is authorized and approved pursuant to sections 363 and 365 of the Bankruptcy Code,

provided, however, that notwithstanding any provision in the Plan to the contrary, non-

Debtor counterparties to the Contracts shall have until the day that is twenty-one (21) days

following service of the Motion to file a Cure Objection or an objection regarding assignment

of the applicable Contract (an “Assignment Objection”).

        13.     Following the deadline to file a Cure Objection or Assignment Objection, or the

payment of the cure amounts by the Debtors or resolution of any timely filed Cure Objection or

Assignment Objection, as applicable, the non-Debtor counterparty to each of the respective

Contracts shall be forever barred, estopped, and permanently enjoined from asserting against the

Debtors, their successors or assigns, or the property of any of them, any default existing under the

Contracts through the Closing Date or asserting any additional cure amounts owed to such non-

Debtor counterparty as of the Closing Date.




                                                 5
20-22393-rdd     Doc 194      Filed 05/05/20 Entered 05/05/20 16:53:33             Main Document
                                          Pg 6 of 32



       14.     Adequate assurance of future performance has been provided in connection with

the assignment of the Lease and Contracts.

       15.     Any provision in the Lease or Contracts that prohibits, restricts or conditions the

assignment of the Lease or Contracts (including, without limitation, those of the type described in

Sections 365(e)(1) and (f) of the Bankruptcy Code) or allows any party to impose any penalty, fee,

increase in payment, profit sharing arrangement or other condition on renewal or extension, or to

modify any term or condition upon the assignment of the Lease or Contract, constitutes an

unenforceable anti-assignment provision that is void and of no force and effect.

       16.     All other requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the assumption by the Debtors and assignment to the Purchaser of the Lease

and Contracts have been satisfied or will be satisfied on the terms of this Order. Upon the Closing

Date, in accordance with sections 363 and 365 of the Bankruptcy Code, the Purchaser shall be

fully and irrevocably vested with all right, title and interest of the Debtors under the Lease and

Contracts that are assigned at Closing, as provided in this Order.

       17.     Except for the Permitted Liens, as defined in the Purchase Agreement, the sale of

the Houston Assets to Purchaser shall be free and clear of all claims, liens, rights, interests, and

encumbrances on such assets of any kind or nature, with such liens, rights, interests, and

encumbrances to attach to the sale proceeds thereof in the same amount and priority, with the same

validity and enforceability, and subject to the same defenses as existed immediately before the

Ckosing.

       18.     Purchaser shall assume all Assumed Liabilities, including, but not limited to, all ad

valorem Taxes owed to Harris County secured by Liens on the Houston Assets to the extent such

Taxes are attributable to any Tax period beginning on or after the Effective Time, provided,




                                                 6
20-22393-rdd      Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33              Main Document
                                          Pg 7 of 32



however, that Seller shall remain responsible for such Taxes for any Tax period (or portion of a

Tax period) ending at or prior to the Effective Time in accordance with the terms of the Purchase

Agreement and provided further that Seller shall be fully responsible for all such Taxes for any

Tax period (or portion of a Tax period) attributable to the operations of Seller in any location other

than Harris County. In the event the Purchaser receives a credit from the Seller for any portion of

the Taxes attributable to the Seller, the Purchaser shall remit that portion of the Taxes when they

come due in the ordinary course of business.

       19.     Notwithstanding Bankruptcy Rule 6004(h) and 6006(d), this Order shall be

immediately effective and enforceable upon its entry, sufficient cause having been shown.

       20.     The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.

       21.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order and the implementation, interpretation and/or enforcement hereof.


Dated: May 5, 2020
       White Plains, New York

                                               /s/Robert D. Drain
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  7
20-22393-rdd             Doc 194       Filed 05/05/20 Entered 05/05/20 16:53:33                    Main Document
                                                   Pg 8 of 32



                                                     SCHEDULE 1

                                     Contracts to Be Assumed and Assigned1

Contracts with Customers who receive services from Internap at the Houston Data Center
only:


      1. Academy, Ltd. d/b/a Academy Sports & Outdoors

             Master Services Agreement linked through Sales Quote, last accepted as of April 9, 2009,
              by and between Academy, Ltd. d/b/a Academy Sports & Outdoors and Internap Network
              Services Corporation.

             Sales Order # 10000100392, dated April 9, 2009, by and between Academy, Ltd. d/b/a
              Academy Sports & Outdoors and Internap Network Services Corporation.

      2. Alpheus Communications, L.P.

             Services Agreement, dated August 2007, by and between Alpheus Communications, L.P.
              and Internap Network Services Corporation.

             Sales Quote, dated as of March 14, 2014, by and between Alpheus Communications, L.P.
              and Internap Network Services Corporation.

             Sales Quote, dated as of June 30, 2016, by and between Alpheus Communications, L.P.
              and Internap Network Services Corporation.

             Sales Quote, dated as of July 30, 2014, by and between Alpheus Communications, L.P.
              and Internap Network Services Corporation.

             Sales Quote, dated as of June 30, 2016, by and between Alpheus Communications, L.P.”
              and Internap Network Services Corporation.

             Sales Quote, dated as of October 25, 2016, by and between Customer 27945561
              “Alpheus Communications, L.P.” and Internap Network Services Corporation.


      3. Anatom-e Information Systems, Ltd.

             Master Services Agreement linked through Sales Quote 2014-42166, last accepted as of
              December 31, 2014, by and between Anatom-e Information Systems, Ltd. and Internap
              Network Services Corporation.

1
              This schedule is intended to be inclusive of any amendments, supplements and/or modifications entered into
              from time to time in respect of any of the Contracts listed.




PRSNL.13692
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                        Pg 9 of 32




      Sales Quote 2011-7442, dated as of October 24, 2011, by and between Customer
       28424407 “Anatom-e Information Systems, Ltd.” and Internap Network Services
       Corporation.

   4. Atlantic Trading & Marketing, Inc. (IP)

      Master Services Agreement, dated August 31, 2010, by and between Atlantic Trading &
       Marketing, Inc. (IP) and Internap Network Services Corporation.

      Sales Quote 2014-38298, dated as of August 28, 2014, by and between Atlantic Trading
       & Marketing, Inc. (IP) and Internap Network Services Corporation.

   5. Atlantic Trading & Marketing, Inc.

      Master Services Agreement, dated August 31, 2010, by and between Atlantic Trading &
       Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote 2016-58428, dated as of September 28, 2016, by and between Atlantic
       Trading & Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-62168, dated as of May 17, 2017, by and between Atlantic Trading &
       Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-66255, dated as of April 11, 2018, by and between Atlantic Trading &
       Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote Q-00411, dated as of October 3, 2019, by and between Atlantic Trading &
       Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote Q-00817, dated as of November 12, 2019, by and between Atlantic Trading
       & Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote Q-1355, dated as of January 7, 2020, by and between Atlantic Trading &
       Marketing, Inc. and Internap Network Services Corporation.

      Sales Quote Q-01750, dated as of February 7, 2020, by and between Atlantic Trading &
       Marketing, Inc. and Internap Network Services Corporation.

   6. Beaumont Enterprise d/b/a SouthEastTexas.com

      Master Services Agreement, Sales Quote 2014-32504, last accepted as of February 24,
       2014, by and between Beaumont Enterprise d/b/a SouthEastTexas.com and Internap
       Network Services Corporation.

      Sales Quote 2012-10662, dated as of February 27, 2012, by and between Beaumont


                                             2
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 10 of 32



       Enterprise d/b/a SouthEastTexas.com and Internap Network Services Corporation.

      Sales Quote 2013-22422, dated as of March 22, 2013, by and between Beaumont
       Enterprise d/b/a SouthEastTexas.com and Internap Network Services Corporation.

      Sales Quote 2014-32504, dated as of February 24, 2014, by and between Beaumont
       Enterprise d/b/a SouthEastTexas.com and Internap Network Services Corporation.

   7. Bloomberg, L.P.

      Master Services Agreement, dated May 4, 2010, by and between Bloomberg, L.P. and
       Internap Network Services Corporation.

      Sales Quote 2018-65327, dated as of February 15, 2018, by and between Bloomberg,
       L.P. and Internap Network Services Corporation.

      Sales Quote 2018-65617, dated as of February 15, 2018, by and between Bloomberg,
       L.P. and Internap Network Services Corporation.

      Sales Quote 2018-66486, dated as of April 24, 2018, by and between Bloomberg, L.P.
       and Internap Network Services Corporation.

      Sales Quote 2019-71222, dated as of July 29, 2019, by and between Bloomberg, L.P. and
       Internap Network Services Corporation.

      Sales Quote 2019-71117, dated as of July 16, 2019, by and between Bloomberg, L.P. and
       Internap Network Services Corporation.

      Sales Quote Q-1365, dated as of December 27, 2019, by and between Bloomberg, L.P.
       and Internap Network Services Corporation.

      Sales Quote Q-01648, dated as of January 29, 2020, by and between Bloomberg, L.P. and
       Internap Network Services Corporation.

   8. Boardwalk Pipeline, LLC

      Master Services Agreement, dated May 2, 2010, by and between Boardwalk Pipeline,
       LLC and Internap Network Services Corporation.

      Sales Quote Q-00804, dated February 20, 2020, by and between Boardwalk Pipeline,
       LLC and Internap Corporation

   9. Boxer Property Management Corporation

      Master Services Agreement, dated February 5, 2018, by and between Boxer Property
       Management Corporation and Internap Corporation.


                                             3
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 11 of 32




      Sales Quote 2017-63871, dated as of February 2, 2018, by and between Boxer Property
       Management Corporation and Internap Network Services Corporation.

      Sales Quote 2018-68677, dated as of November 12, 2018, by and between Boxer
       Property Management Corporation and Internap Network Services Corporation.

   10. Cactus Wellhead LLC

      Master Services Agreement linked through Sales Quote 2019-69973, last accepted as of
       April 5, 2019, by and between Cactus Wellhead LLC and Internap Corporation.

      Sales Quote 2019-69973, dated as of April 5, 2019, by and between Cactus Wellhead
       LLC and Internap Network Services Corporation.

   11. CityScope Net

      Master Services Agreement linked through Sales Quote 2018-66789, last accepted on
       June 28, 2018, by and between Customer 39207331 “CityScope Net” and Internap
       Corporation.

      Sales Quote 2018-66789, dated as of June 28, 2018, by and between CityScope Net and
       Internap Network Services Corporation.

   12. Comcast of Houston, LLC

      Master Services Agreement linked through Sales Quote 2015-49164, dated August 8,
       2015, by and between Comcast of Houston, LLC and Internap Network Services
       Corporation.

      Sales Quote, dated as of May 11, 2009, by and between Comcast of Houston, LLC and
       Internap Network Services Corporation.

      Sales Quote 2015-49164, dated as of September 18, 2015, by and between Comcast of
       Houston, LLC and Internap Network Services Corporation.

   13. Consolidated Graphic Communications

      Services Agreement, dated May 30, 2008, by and between Consolidated Graphic
       Communications and Internap Network Services Corporation.

      Sales Quote 2011-4056, by and between Consolidated Graphic Communications and
       Internap Network Services Corporation.

   14. Cosentino S.A. d/b/a Cosentino USA



                                             4
20-22393-rdd    Doc 194       Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                          Pg 12 of 32



      Master Services Agreement through link in Sales Order 10000113389 provided in the
       Data Room, last accepted as of August 9, 2010, by and between Cosentino S.A. d/b/a
       Cosentino USA and Internap Network Services Corporation.

      Sales Quote, dated as of August 9, 2010, by and between Cosentino S.A. d/b/a Cosentino
       USA and Internap Network Services Corporation.

   15. Crown Castle Inc.

      Master Services Agreement linked through Sales Quote Q-01797, dated February 18,
       2020, by and between Crown Castle Inc. and Internap Network Services Corporation.

      Sales Quote Q-01797, dated as of February 18, 2020, by and between Crown Castle Inc.
       and Internap Network Services Corporation.

   16. Deli Management Inc

      Master Services Agreement through link in Sales Quote 2016-58018, last accepted as of
       August 16, 2016, by and between Customer 15047045 “Deli Management Inc” and
       Internap Network Services Corporation.

      Sales Quote 2012-15916, dated as of July 25, 2012, by and between Deli Management
       Inc and Internap Network Services Corporation.

      Sales Quote 2016-58018, dated as of August 16, 2016, by and between Deli Management
       Inc and Internap Network Services Corporation.

   17. Earthintegrate, Inc.

      Master Services Agreement through link in Sales Quote 2016-56745, last accepted as of
       July 22, 2016, by and between Earthintegrate, Inc. and Internap Network Services
       Corporation.

      Sales Quote 2016-56745, dated as of July 22, 2016, by and between Earthintegrate, Inc.
       and Internap Network Services Corporation.

   18. Energy XXI USA, Inc.

      Master Services Agreement through link in Sales Quote 2017-61555, last accepted as of
       March 28, 2017, by and between Energy XXI USA, Inc. and Internap Network Services
       Corporation.

      Sales Quote, dated as of November 3, 2010, by and between Energy XXI USA, Inc. and
       Internap Network Services Corporation.

      Sales Quote 2012-16622, dated as of August 6, 2012, by and between Energy XXI USA,


                                              5
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                        Pg 13 of 32



       Inc. and Internap Network Services Corporation.

      Sales Quote 2013-28059, dated as of August 19, 2013, by and between Energy XXI
       USA, Inc. and Internap Network Services Corporation.

      Sales Quote 2013-28814, dated as of September 17, 2013, by and between Energy XXI
       USA, Inc. and Internap Network Services Corporation.

      Sales Quote 2014-35891, dated as of May 6, 2014, by and between Energy XXI USA,
       Inc. and Internap Network Services Corporation.

      Sales Quote 2015-42892, dated as of January 27, 2015, by and between Energy XXI
       USA, Inc. and Internap Network Services Corporation.

      Sales Quote 2015-50993, dated as of October 30, 2015, by and between Energy XXI
       USA, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-61555, dated as of March 28, 2017, by and between Energy XXI USA,
       Inc. and Internap Network Services Corporation.

   19. EnVen Energy Ventures, LLC

      Master Services Agreement through link in Sales Quote No. 2014-33267, last accepted as
       of February 13, 2014, by and between EnVen Energy Ventures, LLC and Internap
       Network Services Corporation.

      Sales Quote No. 2013-24817, dated as of May 2, 2013, by and between EnVen Energy
       Ventures, LLC and Internap Network Services Corporation

      Sales Quote No. Q-01259, dated December 6,2019, by and between EnVen Energy
       Ventures, LLC and Internap Corporation

   20. eProcessingNetwork LLC

      Internap Master Services Agreement, dated December 21, 2004, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

      Sales Quote, dated as of February 1, 2012, by and between eProcessingNetwork LLC and
       Internap Network Services Corporation.

      Sales Quote 2012-12672, dated as of March 29, 2012, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

      Sales Quote 2012-13137, dated as of April 12, 2012, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.



                                              6
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33           Main Document
                                        Pg 14 of 32



      Sales Quote 2014-36582, dated as of May 30, 2014, by and between eProcessingNetwork
       LLC and Internap Network Services Corporation.

      Sales Quote 2015-43961, dated as of February 19, 2015, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

      Sales Quote 2015-49250, dated as of August 21, 2015, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

      Sales Quote 2015-50858, dated as of October 22, 2015, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

      Sales Quote 2018-68432, dated as of October 19, 2018, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

      Electronic mail evidencing the sales order dated March 23, 2005, by and between
       eProcessingNetwork LLC and Internap Network Services Corporation.

   21. Flightaware, LLC d/b/a Superconnect

      Internap Master Services Agreement dated March 27, 2006, by and between Flightaware,
       LLC d/b/a Superconnect and Internap Network Services Corporation.

      Sales Quote 2013-27873, dated as of August 28, 2013, by and between Flightaware, LLC
       d/b/a Superconnect and Internap Network Services Corporation.

      Sales Quote 2015-49808, dated as of September 25, 2015, by and between Flightaware,
       LLC d/b/a Superconnect and Internap Network Services Corporation.

      Sales Quote 2016-56708, dated as of June 24, 2016, by and between Flightaware, LLC
       d/b/a Superconnect and Internap Network Services Corporation.

      Sales Quote 2016-59617, dated as of December 30, 2016, by and between Flightaware,
       LLC d/b/a Superconnect and Internap Network Services Corporation.

      Sales Quote 2017-62564, dated as of June 20, 2017, by and between Flightaware, LLC
       d/b/a Superconnect and Internap Network Services Corporation.

      Sales Quote 2019-70652, dated as of May 30, 2019, by and between Flightaware, LLC
       d/b/a Superconnect and Internap Network Services Corporation.

   22. GHG Corporation

      Internap Master Services Agreement, dated March 31, 2006, by and between GHG
       Corporation and Internap Network Services Corporation.



                                              7
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 15 of 32



      Sales Quote 2019-70640, by and between GHG Corporation and Internap Network
       Services Corporation.

   23. GlobalView Software, Inc.

      Internap Master Services Agreement, dated March 31, 2005, by and between GlobalView
       Software, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65449, dated as of May 30, 2018, by and between GlobalView
       Software, Inc. and Internap Network Services Corporation.

   24. The Grocers Supply Co., Inc.

      Master Services Agreement, dated March 17, 2014, by and between The Grocers Supply
       Co., Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65874, dated as of April 30, 2018, by and between The Grocers Supply
       Co., Inc. and Internap Network Services Corporation.

      Sales Quote 2019-69766, dated as of March 22, 2019, by and between The Grocers
       Supply Co., Inc. and Internap Network Services Corporation.

   25. IBERON, LLC

      Master Services Agreement linked through Sales Quote 2016-53227, last accepted as of
       February 3, 2016, by and between IBERON LLC and Internap Network Services
       Corporation.

      Sales Quote 2016-53227, dated as of February 3, 2016, by and between IBERON LLC
       and Internap Network Services Corporation.

   26. INEOS USA LLC

      Master Services Agreement, dated December 8, 2011, by and between INEOS USA LLC
       and Internap Network Services Corporation.

      Sales Quote 2016-59746, dated as of December 19, 2016, by and between INEOS USA
       LLC and Internap Network Services Corporation.

      Sales Quote 2017-63694, dated as of August 31, 2017, by and between INEOS USA LLC
       and Internap Network Services Corporation.

      Sales Quote 2018-68620, dated as of November 7, 2018, by and between INEOS USA
       LLC and Internap Network Services Corporation.

   27. IP Datatel, LLC


                                             8
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 16 of 32




      Internap Master Services Agreement, dated January 5, 2006, by and between IP Datatel,
       LLC and Internap Network Services Corporation.

      Assignment of Certain of Internap Corporation’s Sales Orders, dated November 26, 2013,
       by and between IP Datatel, LLC and Internap Network Services Corporation.

      Sales Quote, dated as of February 2, 2010, by and between IP Datatel, LLC and Internap
       Network Services Corporation.

      Sales Quote 2014-35683, dated as of May 1, 2014, by and between IP Datatel, LLC and
       Internap Network Services Corporation.

      Sales Quote 2014-35471, dated as of May 1, 2014, by and between IP Datatel, LLC and
       Internap Network Services Corporation.

      Sales Quote 2014-42515, dated as of December 23, 2014, by and between IP Datatel,
       LLC and Internap Network Services Corporation.

      Sales Quote 2016-58228, dated as of August 29, 2016, by and between IP Datatel, LLC
       and Internap Network Services Corporation.

      Sales Quote 2016-58384, dated as of September 8, 2016, by and between IP Datatel, LLC
       and Internap Network Services Corporation.

      Sales Quote 2016-60203, dated as of December 23, 2016, by and between IP Datatel,
       LLC and Internap Network Services Corporation.

      Sales Quote 2018-67312, dated as of July 6, 2018, by and between IP Datatel, LLC and
       Internap Network Services Corporation.

      Sales Quote 2018-67720, dated as of August 10, 2018, by and between IP Datatel, LLC
       and Internap Network Services Corporation.

   28. J.B. Poindexter & Co., Inc

      Internap Master Services Agreement, dated May 9, 2009, by and between J.B. Poindexter
       & Co., Inc. and Internap Network Services Corporation.

      Sales Quote 2019-69544, dated as of April 1, 2019, by and between J.B. Poindexter &
       Co., Inc. and Internap Network Services Corporation.

      Sales Quote 2019-70229, dated as of May 20, 2019, by and between J.B. Poindexter &
       Co., Inc. and Internap Network Services Corporation.

      Sales Quote 2019-70979, dated as of June 26, 2019, by and between J.B. Poindexter &


                                              9
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 17 of 32



       Co., Inc. and Internap Network Services Corporation.

   29. Labtopia, Inc.

      Master Services Agreement linked through Sales Quote 2015-44378, last accepted as of
       February 27, 2015, dated February 27, 2015, by and between Customer 45801531
       “Labtopia, Inc.” and Internap Network Services Corporation.

      Sales Quote 2015-44378, dated as of February 27, 2015, by and between Labtopia, Inc.
       and Internap Network Services Corporation.

   30. Laredo Energy VI, LP

      Master Services Agreement linked through Sales Quote 2019-70008, last accepted as of
       April 16, 2019, by and between Laredo Energy VI, LP and Internap Network Services
       Corporation.

      Sales Quote 2019-70008, dated as of April 16, 2019, by and between Laredo Energy VI,
       LP and Internap Network Services Corporation.


   31. LOGIX Communications, L.P.

      Master Services Agreement dated March 31, 2010, by and between LOGIX
       Communications, L.P. and Internap Network Services Corporation.

      Sales Quote 2018-65635, dated as of February 23, 2018, by and between LOGIX
       Communications, L.P. and Internap Network Services Corporation.

      Sales Quote, dated as of March 10, 2010, by and between LOGIX Communications, L.P.
       and Internap Network Services Corporation.


   32. Maritime Telecommunications Network Inc

      Master Services Agreement linked through Sales Quote 2019-69192, last accepted as of
       January 4, 2019, by and between Maritime Telecommunications Network Inc and
       Internap Network Services Corporation.

      Sales Quote 2019-69192, dated as of January 4, 2019, by and between Maritime
       Telecommunications Network Inc and Internap Network Services Corporation.

   33. Medical Metrics, Inc.

      Internap Master Services Agreement, dated November 30, 2010, by and between Medical
       Metrics, Inc. and Internap Network Services Corporation.


                                             10
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33          Main Document
                                        Pg 18 of 32




      Sales Quote 2017-60840, dated as of March 23, 2014, by and between Medical Metrics,
       Inc. and Internap Network Services Corporation.

   34. Medidata Solutions, Inc.

      Internap Master Services Agreement, dated January 21, 2011, by and between Medidata
       Solutions, Inc. and Internap Network Services Corporation.

      Sales Quote, dated as of April 29, 2011, by and between Medidata Solutions, Inc. and
       Internap Network Services Corporation.

      Sales Quote 2013-26355, dated as of July 18, 2013, by and between Medidata Solutions,
       Inc. and Internap Network Services Corporation.

      Sales Quote 2016-54030, dated as of July 14, 2016, by and between Medidata Solutions,
       Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65966, dated as of May 3, 2018, by and between Medidata Solutions,
       Inc. and Internap Network Services Corporation.

   35. Mediawest Online

      Master Services Agreement linked through Sales Quote 2019-69212, last accepted as of
       January 30, 2019, by and between Mediawest Online and Internap Network Services
       Corporation .

      Sales Quote 2019-69212, dated as of January 30, 2019, by and between Mediawest
       Online and Internap Network Services Corporation.

   36. MEDS, Inc.

      Internap Master Services Agreement, dated September 14, 2010, by and between MEDS,
       Inc. and Internap Network Services Corporation.

      Sales Quote No. 2017-65058, dated as of January 11, 2018, by and between MEDS, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2018-65537, dated as of February 6, 2018, by and between MEDS, Inc. and
       Internap Network Services Corporation.

      Sales Quote 2018-67013, by and between MEDS, Inc. and Internap Network Services
       Corporation.

   37. Mercury Associates, Inc.



                                              11
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 19 of 32



      Master Services Agreement, dated June 16, 2016, by and between Mercury Associates,
       Inc. and Internap Corporation.

      Sales Quote 2016-60156, dated as of December 27, 2016, by and between Mercury
       Associates, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-60619, dated as of January 24, 2017, by and between Mercury
       Associates, Inc. and Internap Network Services Corporation.

   38. MODEC International, Inc.

      Master Services Agreement, dated January 9, 2014, by and between MODEC
       International, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-71301, dated as of September 6, 2019, by and between MODEC
       International, Inc. and Internap Network Services Corporation.

   39. National Trench Safety, LLC

      Master Services Agreement linked through Sales Quote 2014-35279, last accepted as of
       April 30, 2014, by and between National Trench Safety, LLC and Internap Network
       Services Corporation.

      Sales Quote 2014-35279, dated as of April 30, 2014, by and between National Trench
       Safety, LLC and Internap Network Services Corporation.

   40. NetStyle US

      Master Services Agreement linked through Sales Quote Q-00345, dated September 25,
       2019, by and between Netstyle US and Internap Network Services Corporation.

      Sales Quote Q-00345, dated as of September 25, 2019, by and between Netstyle US and
       Internap Network Services Corporation.

   41. Nexstar Broadcasting Inc.

      Master Services Agreement linked through Sales Quote 2019-70501, dated May 10,
       2019, by and between Customer 21954937 “Nexstar Broadcasting Inc.” and Internap
       Network Services Corporation.

      Sales Quote 2015-51619, dated as of November 12, 2015, by and between Nexstar
       Broadcasting Inc. and Internap Network Services Corporation.

      Sales Quote 2017-61747, dated as of March 31, 2017, by and between Nexstar
       Broadcasting Inc. and Internap Network Services Corporation.



                                             12
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 20 of 32



      Sales Quote 2018-67569, dated as of July 27, 2018, by and between Nexstar
       Broadcasting Inc. and Internap Network Services Corporation.

      Sales Quote 2018-68049, dated as of November 13, 2018, by and between Nexstar
       Broadcasting Inc. and Internap Network Services Corporation.

      Sales Quote 2019-70501, dated as of May 10, 2019, by and between Nexstar
       Broadcasting Inc. and Internap Network Services Corporation.

   42. Nuance Communications, Inc.

      Master Services Agreement linked through Sales Quote 2019-70115, dated April 4, 2019,
       by and between Customer 13615108 “Nuance Communications, Inc.” and Internap
       Network Services Corporation.

      Sales Quote 2019-69231, dated as of January 24, 2019, by and between Nuance
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-69155, dated as of January 2, 2019, by and between Nuance
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-69445, dated as of February 1, 2019, by and between Nuance
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-69377, dated as of February 1, 2019, by and between Nuance
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-69521, dated as of February 13, 2019, by and between Nuance
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-70115, dated as of April 4, 2019, by and between Nuance
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote Q-01195, dated February 25, 2020, by and between Nuance
       Communications, Inc. and Internap Corporation

      Sales Quote Q-01312, dated February 13, 2020, by and between Nuance
       Communications, Inc. and Internap Corporation

      Sales Quote 2019-71447 (BigMachine Quote), dated August 28, 2019, by and between
       Nuance Communications, Inc. and Internap Corporation

   43. Occupational Health Systems d/b/a CompEval, LLC

      Master Services Agreement, linked through Sales Quote 2019-70834, last accepted as of
       August 20, 2019, by and between Occupational Health Systems d/b/a CompEval, LLC


                                             13
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 21 of 32



       and Internap Network Services Corporation.

      Sales Quote 2019-70834, dated as of August 20, 2019, by and between Occupational
       Health Systems d/b/a CompEval, LLC and Internap Network Services Corporation.

   44. Omnivere, LLC

      Internap Master Services Agreement, dated March 16, 2005, by and between Omnivere,
       LLC and Internap Network Services Corporation.

      Sales Quote, dated as of October 6, 2010, by and between Omnivere, LLC and Internap
       Network Services Corporation.

   45. OnFiber Communications Inc.

      Internap Standard Terms and Conditions, by and between OnFiber Communications
       [Inc.] and Internap Network Services Corporation.

      Sales Quote, dated as of December 22, 2004, by and between On-Fiber and Internap
       Network Services Corporation.

   46. OYO Geospace Corporation

      Internap Master Services Agreement, dated December 27, 2006, by and between OYO
       Geospace Corporation and Internap Network Services Corporation.

      Sales Quote March 30, 2011, dated as of March 30, 2011, by and between OYO
       Geospace Corporation and Internap Network Services Corporation.

   47. One Ring Networks (This customer is also known as One Ring Networks, Inc., but
       has a separate customer account under such name. See below)

      Master Services Agreement linked through Sales Quote 2018-65666, dated March 12,
       2018, by and between Customer 7533656 “One Ring Networks[, Inc.]” and Internap
       Network Services Corporation.
      Sales Quote 2018-65666 dated as of March 12, 2018

   48. One Ring Networks, Inc.

      Master Services Agreement linked through Sales Quote 2017-62957, dated March 12,
       2018, by and between One Ring Networks[, Inc.] and Internap Network Services
       Corporation.

      Sales Quote 2017-62957, dated as of March 12, 2018, by and between Customer
       59728015 “One Ring Networks[, Inc.]” and Internap Network Services Corporation.



                                            14
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                        Pg 22 of 32



      Sales Quote 2017-62957, dated as of June 30, 2017, by and between One Ring Networks.
       Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65209, dated as of January 4, 2018, by and between One Ring
       Networks, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65666, dated as of March 12, 2018, by and between One Ring
       Networks, Inc. and Internap Network Services Corporation.

   49. Orange -Business Services

      Master Services Agreement, dated May 30, 2014, by and between Orange – Business
       Services and Internap Network Services Corporation.

      Sales Quote 2014-36651, dated as of June 10, 2014, by and between Orange – Business
       Services and Internap Network Services Corporation.

      Sales Quote 2018-67983, dated as of September 6, 2018, by and between Orange –
       Business Services and Internap Network Services Corporation.

      Sales Quote 2014-39566, dated as of September 30, 2014, by and between Orange –
       Business Services and Internap Network Services Corporation.

      Sales Quote 2018-65325, dated as of January 17, 2018, by and between Orange –
       Business Services and Internap Network Services Corporation.

      Sales Quote 2018-65923, dated as of March 1, 2018, by and between Orange – Business
       Services and Internap Network Services Corporation.

      Sales Quote 2018-65848, dated as of February 23, 2018, by and between Orange –
       Business Services and Internap Network Services Corporation.

      Sales Quote 2017-64653, dated as of November 15, 2017, by and between Orange –
       Business Services and Internap Network Services Corporation.

      Sales Quote 2017-62229, dated as of May 11, 2017, by and between Orange – Business
       Services and Internap Network Services Corporation.

      Sales Quote 2018-66531, dated as of April 24, 2018, by and between Orange – Business
       Services and Internap Network Services Corporation.

      Sales Quote Q-01431, dated as of January 2, 2020, by and between Orange Business
       Services and Internap Network Services Corporation.


   50. PCS Software, Inc.


                                             15
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                        Pg 23 of 32




      Master Services Agreement, dated November 6, 2018, by and between PCS Software,
       Inc. and Internap Network Services Corporation.

      Sales Quote No. 2017-63289, dated as of August 1, 2017, by and between PCS Software,
       Inc. and Internap Network Services Corporation.

   51. Phonoscope Enterprises Group, LLC

      Services Agreement, dated March 31, 2008, by and between Phonoscope Enterprises
       Group LLC and Internap Network Services Corporation.

      Sales Quote 2011-4531, dated as of July 27, 2011, by and between Phonoscope
       Enterprises Group LLC and Internap Network Services Corporation.

      Sales Quote 2012-11218, dated as of February 16, 2012, by and between Phonoscope
       Enterprises Group LLC and Internap Network Services Corporation.

      Sales Quote 2017-60462, dated as of January 12, 2017, by and between Phonoscope
       Enterprises Group LLC and Internap Network Services Corporation.

   52. PS Lightwave, Inc.

      Master Services Agreement linked through Sales Quote 2018-66128, last accepted as of
       April 2, 2018, by and between PS Lightwave, Inc. and Internap Network Services
       Corporation.

      Sales Quote 2016-52897, dated as of May 2, 2016, by and between PS Lightwave, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2016-59700, dated as of November 20, 2016, by and between PS Lightwave,
       Inc. and Internap Network Services Corporation.

      Sales Quote 2017-62454, dated as of May 24, 2017, by and between PS Lightwave, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2018-66128, dated as of April 2, 2018, by and between PS Lightwave, Inc.
       and Internap Network Services Corporation.

   53. Quorum Business Solutions (U.S.A.), Inc.

      Master Services Agreement linked through Sales Quote 2019-70067, last accepted as of
       April 26, 2019, by and between Quorum Business Solutions (U.S.A.), Inc. and Internap
       Network Services Corporation.

      Sales Quote 2019-70067, dated as of April 26, 2019, by and between Quorum Business


                                             16
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 24 of 32



       Solutions (U.S.A.), Inc. and Internap Network Services Corporation.

      Sales Quote Q-00251, dated as of September 19, 2019, by and between Quorum Business
       Solutions (U.S.A.), Inc. and Internap Network Services Corporation.

      Sales Quote 2019-70522, dated as of May 28, 2019, by and between Quorum Business
       Solutions (U.S.A.), Inc. and Internap Network Services Corporation.

      Sales Quote Q-01649, dated as of January 29, 2020, by and between Quorum Business
       Solutions (USA), Inc. and Internap Network Services Corporation.

   54. S&S Traffic Management Ltd.

      Internap Master Services Agreement, dated February 27, 2009, by and between S&S
       Traffic Management Ltd. and Internap Network Services Corporation.

      Sales Quote 2011-4688, dated as of July 28, 2011, by and between S&S Traffic
       Management Ltd. and Internap Network Services Corporation.

      Sales Quote 2012-17553, dated as of September 12, 2012, by and between S&S Traffic
       Management Ltd. and Internap Network Services Corporation.

      Sales Quote 2012-13788, dated as of September 17, 2012, by and between S&S Traffic
       Management Ltd. and Internap Network Services Corporation.

      Sales Quote 2014-33651, dated as of March 4, 2013, by and between S&S Traffic
       Management Ltd. and Internap Network Services Corporation.

      Sales Quote 2014-38485, dated as of August 12, 2014, by and between S&S Traffic
       Management Ltd. and Internap Network Services Corporation.

   55. Sceptre Hospitality Resources LLC

      Master Services Agreement, linked through Sales Quote 2018-67809, last accepted as of
       August 27, 2018, by and between Sceptre Hospitality Resources LLC and Internap
       Network Services Corporation.

      Sales Quote 2018-66336, dated as of May 16, 2018, by and between Sceptre Hospitality
       Resources LLC and Internap Network Services Corporation.

      Sales Quote 2014-39696, dated as of September 18, 2014, by and between Sceptre
       Hospitality Resources LLC and Internap Network Services Corporation.

      Sales Quote 2017-63697, dated as of September 20, 2017, by and between Sceptre
       Hospitality Resources LLC and Internap Network Services Corporation.



                                              17
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 25 of 32



      Sales Quote 2018-67809, dated as of August 27, 2018, by and between Sceptre
       Hospitality Resources LLC and Internap Network Services Corporation.

      Sales Order 10000274373, dated as of February 17, 2020, by and between Sceptre
       Hospitality Resources LLC and Internap Corporation.

      Sales Quote Q-00748, dated as of October 23, 2019, by and between Sceptre Hospitality
       Resources and Internap Network Services Corporation.

   56. SSL Corp

      Master Services Agreement, linked through Sales Quote 2016-58303, dated as of
       September 9, 2016, by and between SSL Corp and Internap Network Services
       Corporation.

      Sales Quote 2016-58303, dated as of September 9, 2016, by and between SSL Corp and
       Internap Network Services Corporation.

   57. TF Hudgins, Inc.

      Master Services Agreement, linked through Sales Quote 2018-68515, last accepted as of
       October 26, 2018, by and between TF Hudgins, Inc. and Internap Network Services
       Corporation.

      Sales Quote 2016-55374, dated as of August 31, 2016, by and between TF Hudgins, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2017-64464, dated as of October 30, 2017, by and between TF Hudgins, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2018-68515, dated as of October 26, 2018, by and between TF Hudgins, Inc.
       and Internap Network Services Corporation.

   58. Wholesale Electric Supply Co.

      Master Services Agreement, dated May 29, 2013, by and between Wholesale Electric
       Supply Co. and Internap Network Services Corporation.

      Sales Quote 2013-23506, dated as of May 30, 2013, by and between Wholesale Electric
       Supply Co. and Internap Network Services Corporation.

      Sales Quote 2013-31901, dated as of December 20, 2013 by and between Wholesale
       Electric Supply Co. and Internap Network Services Corporation.

   59. Xirtix Consulting, LLC



                                             18
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 26 of 32



      Master Services Agreement linked through Sales Quote 2019-69269, dated as of
       February 8, 2019, by and between Xirtix Consulting, LLC and Internap Network Services
       Corporation.

      Sales Quote 2016-60089, dated as of December 27, 2016, by and between Xirtix
       Consulting, LLC and Internap Network Services Corporation.

      Sales Quote 2017-61490, dated as of March 14, 2017, by and between Xirtix Consulting,
       LLC and Internap Network Services Corporation.

      Sales Quote 2018-66261, dated as of April 17, 2018, by and between Xirtix Consulting,
       LLC and Internap Network Services Corporation.


Contracts with Customers who receive services from Internap at the Houston Data Center
and other locations:

   1. AboveNet, Inc.

      Sales Quote, dated as of April 16, 2010, by and between AboveNet, Inc. and Internap
       Network Services Corporation.

      Sales Quote 2011-4592, dated as of August 25, 2011, by and between AboveNet, Inc. and
       Internap Network Services Corporation.

      Sales Quote 2011-5911, dated as of September 6, 2011, by and between AboveNet, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2013-26411, dated as of June 20, 2013, by and between AboveNet, Inc. and
       Internap Network Services Corporation.

      Sales Quote 2016-60030, dated as of December 14, 2016, by and between AboveNet, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2016-60157, dated as of December 20, 2016, by and between AboveNet, Inc.
       and Internap Network Services Corporation.

      Sales Quote 2017-62012, dated as of April 25, 2017, by and between AboveNet, Inc. and
       Internap Network Services Corporation.


   2. BMC Software Distribution Inc.

      Sales Quote 2014-33228, dated as of May 12, 2014, by and between BMC Software
       Distribution Inc and Internap Network Services Corporation.



                                             19
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                        Pg 27 of 32



   3. ChungHwa Telecom Global Inc

      Sales Quote 2012-18729, dated as of October 10, 2012, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation

      Sales Quote 2013-29148, dated as of September 19, 2013, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation

      Sales Quote 2013-29324, dated as of October 2, 2013, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation

      Sales Quote 2014-33221, dated as of February 10, 2014, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation

      Sales Quote 2014-38549, dated as of August 5, 2014, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation

      Sales Quote 2014-38945, dated as of August 19, 2014, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation

      Sales Quote 2015-49447, dated as of August 27, 2015, by and between ChungHwa
       Telecom Global Inc and Internap Network Services Corporation.

      Sales Quote 2017-62747, dated as of July 18, 2017, by and between ChungHwa Telecom
       Global Inc and Internap Network Services Corporation.

   4. Cognitas Technologies, Inc.

      Sales Quote, dated as of March 31, 2006, by and between Cognitas Technologies, Inc.
       and Internap Network Services Corporation; and

      Sales Quote 2014-33180, dated as of February 11, 2014, by and between Cognitas
       Technologies, Inc. and Internap Network Services Corporation.

   5. FiberLight, LLC

      Sales Quote 2011-4664, dated as of July 29, 2011, by and between FiberLight, LLC and
       Internap Network Services Corporation.

      Sales Quote, dated as of July 31, 2013, by and between FiberLight, LLC and Internap
       Network Services Corporation.

      Sales Quote, dated as of August 25, 2013, by and between FiberLight, LLC and Internap
       Network Services Corporation.

   6. Goodman Manufacturing Company LP


                                             20
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                        Pg 28 of 32




      Sales Quote 2018-67660, dated as of August 30, 2018, by and between Goodman
       Manufacturing Company LP and Internap Network Services Corporation.

      Sales Quote 2018-67776, dated as of September 5, 2018, by and between Goodman
       Manufacturing Company LP and Internap Network Services Corporation.

      Sales Quote No. Q-01996, dated as of March 6, 2020, by and between Goodman
       Manufacturing Company LP and Internap Corporation.

   7. Intertek Group PLC

      Sales Quote 2013-22346, dated as of February 25, 2013, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2013-25700, dated as of May 30, 2013, by and between Intertek Group PLC
       and Internap Network Services Corporation.

      Sales Quote 2013-29265, dated as of September 24, 2013, Order by and between Intertek
       Group PLC and Internap Network Services Corporation.

      Sales Quote 2015-42766, dated as of January 8, 2015, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2015-44870, dated as of March 24, 2015, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2015-50401, dated as of September 30, 2015, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2015-52480, dated as of January 6, 2015, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2016-60132, dated as of January 27, 2015, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2017-62167, dated as of January 24, 2018, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2017-64439, dated as of January 24, 2018, by and between Intertek Group
       PLC and Internap Network Services Corporation.

      Sales Quote 2018-65336, dated as of January 22, 2018, by and between Intertek Group
       PLC and Internap Network Services Corporation.

   8. Level 3 Communications


                                             21
20-22393-rdd    Doc 194     Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                        Pg 29 of 32




      Arrangement with Level 3 Communications, LLC accepted by Level 3 Communications,
       LLC dated October 2, 2019.

   9. nLayer Communications, Inc.

      Sales Quote, dated as of March 21, 2011, by and between nLayer Communications, Inc.
       and Internap Network Services Corporation.

      Sales Quote, dated as of March 21, 2011, by and between nLayer Communications, Inc.
       and Internap Network Services Corporation (2).

      Sales Quote 2011-8621, dated as of November 28, 2011, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2013-26338, dated as of June 19, 2013, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote, dated as of July 8, 2014, by and between nLayer Communications, Inc. and
       Internap Network Services Corporation.

      Sales Quote, dated as of July 8, 2014, by and between nLayer Communications, Inc. and
       Internap Network Services Corporation (2).

      Sales Quote 2014-41257, dated as of November 6, 2014, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2015-42697, dated as of January 21, 2015, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2015-46098, dated as of April 24, 2015, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2015-52645, dated as of December 22, 2015, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2016-54039, dated as of February 22, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2016-54442, dated as of March 7, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2016-57825, dated as of August 5, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.




                                             22
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 30 of 32



      Sales Quote 2016-58893, dated as of October 6, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2016-59969, dated as of December 7, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2016-60231, dated as of December 22, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-62209, dated as of May 5, 2016, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-63649, dated as of September 6, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64007, dated as of September 25, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64022, dated as of October 2, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64263, dated as of October 12, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64023, dated as of October 24, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64407, dated as of October 27, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64444, dated as of October 27, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-64462, dated as of October 27, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2017-65114, dated as of December 21, 2017, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65382, dated as of January 26, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-65943, dated as of March 9, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.




                                            23
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33         Main Document
                                       Pg 31 of 32



      Sales Quote 2018-66069, dated as of March 16, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-67565, dated as of July 24, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-67632, dated as of July 30, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-68666, dated as of November 8, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2018-68896, dated as of November 30, 2018, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-69648, dated as of April 9, 2019, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-71039, dated as of July 8, 2019, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote 2019-71106, dated as of July 15, 2019, by and between nLayer
       Communications, Inc. and Internap Network Services Corporation.

      Sales Quote Q-01089, dated November 20, 2019, by and between nLayer
       Communications, Inc. and Internap Corporation.

      Sales Quote Q-01691, dated January 30, 2020, by and between nLayer Communications,
       Inc. and Internap Corporation.

   10. NoxHosting

      Sales Quote 2019-71401, dated as of August 21, 2019, by and between NOXHosting and
       Internap Network Services Corporation.

   11. OnFiber Communications Inc.

      Sales Quote, dated as of January 25, 2007, by and between OnFiber Communications Inc.
       and Internap Corporation.

      Sales Quote, dated as of June 17, 2009, by and between OnFiber Communications Inc.
       and Internap Corporation.

      Sales Quote, dated as of June 26, 2009, by and between OnFiber Communications Inc.
       and Internap Corporation.



                                             24
20-22393-rdd    Doc 194    Filed 05/05/20 Entered 05/05/20 16:53:33        Main Document
                                       Pg 32 of 32



      Sales Quote, dated as of January 28, 2011, by and between OnFiber Communications Inc.
       and Internap Corporation.

      Sales Quote, dated as of August 3, 2016, by and between OnFiber Communications Inc.
       and Internap Corporation.

      Sales Quote, dated as of May 14, 2019, by and between OnFiber Communications Inc.
       and Internap Corporation.

   12. Property & Casualty Management Systems, Inc. d/b/a PCMS

      Sales Quote 2014-33287, dated as of March 11, 2014, by and between Property &
       Casualty Management Systems, Inc. d/b/a PCMS and Internap Network Services
       Corporation.

   13. XO Communications, LLC

      Sales Quote 2013-21270, dated as of January 18, 2013, by and between XO
       Communications, LLC and Internap Corporation.

      Sales Quote 2016-55365, dated as of April 18, 2016, by and between XO
       Communications, LLC and Internap Corporation.

      Sales Quote 2017-64281, dated as of October 18, 2017, by and between XO
       Communications, LLC and Internap Corporation.




                                            25
